Exhibit 10.42

 

LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 3004)

 

THIS LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 3004) (together with all Addenda,
Riders and Annexes hereto, this “Agreement”) is dated as of October 29, 2004
(the “Closing Date”), by and between WILLIS LEASE FINANCE CORPORATION, a
Delaware corporation  (“Customer”), and FLEET CAPITAL CORPORATION, a Rhode
Island corporation (“Lender”).

 

In consideration of the mutual agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in Annex A attached hereto and made a part hereof.

 

SECTION 1.  Terms of Loans.

 

1.1                                 Tranche 1 Loan.  Subject to the terms and
conditions of this Agreement, Lender agrees to make a loan to Customer in the
principal amount set forth in Annex B attached hereto and made a part hereof and
designated as the Tranche 1 Loan (the “Tranche 1 Loan”).  The Customer’s
obligation to repay the Loan shall be evidenced by a Promissory Note dated on
the Initial Closing Date, payable by Customer to the order of Lender in the
original principal amount of the Tranche 1 Loan (as amended, modified, restated,
extended and renewed from time to time, the “Tranche 1 Note”).  The Tranche 1
Loan shall bear interest and be repaid by Customer at the times and in the
manner set forth in the Tranche 1 Note

 

1.2           Tranche 2 Loan.  Subject to the terms and conditions of this
Agreement, Lender agrees to make a loan to Customer in the principal amount set
forth in Annex B hereto and designated as the Tranche 2 Loan (the “Tranche 2
Loan”) on the Requested Advance Date set forth in the applicable Request for
Advance (the “Final Closing Date”).  The Customer’s obligation to repay the
Tranche 2 Loan shall be evidenced by a promissory note in the same form as the
Tranche 1 Note, payable by Customer to the order of Lender in the original
principal amount of the Tranche 2 Loan (as amended, modified, restated, extended
and renewed from time to time, the “Tranche 2 Note”).  The Tranche 2 Loan shall
bear interest and be repaid by Customer at the times and in the manner set forth
in the Tranche 2 Note.  Unless sooner terminated pursuant to the provisions of
this Agreement, the obligation of Lender to make the Tranche 2 Loan hereunder
shall automatically terminate on March  31, 2005, without further action by, or
notice of any kind from, Lender.

 

1.3                                 Prepayment.  The Loans may be prepaid only
in the manner and subject to terms and conditions set forth in the Notes and, if
applicable, Section 4.7 hereof.

 

1.4                                 Use of Proceeds.  Customer shall use the
proceeds of the Tranche 1 Loan to finance or the cost of the acquisition of the
Aircraft, and the proceeds of the Tranche 2 Loan to pay for Lender approved
refurbishment and upgrades to the Aircraft.

 

SECTION 2.  Conditions of Borrowing.  Lender’s obligation to make the Tranche 1
Loan shall be both subject to and conditioned upon the satisfaction of all of
the conditions precedent specified with respect thereto in the Closing Terms
Addendum attached hereto and made a part hereof.  Lender’s obligation to make
the Tranche 2 Loan shall be both subject to and conditioned upon the
satisfaction of all of the conditions precedent specified with respect thereto
in the Closing Terms Addendum attached hereto and made a part hereof.

 

SECTION 3.  Representations and Warranties.  In order to induce Lender to enter
into this Agreement and to make the Loans herein provided for, Customer
represents and warrants to Lender that:

 

--------------------------------------------------------------------------------


 

(a)                                  Customer (i) is duly qualified to do
business in each jurisdiction in which the conduct of its business or the
ownership or operation of its assets requires such qualification, including the
jurisdiction of the primary hangar location of the Aircraft; (ii) has the
necessary authority and power to own and operate the Aircraft and its other
assets and to transact the business in which it is engaged; (iii) is a “citizen
of the United States” within the meaning of the Federal Aviation Act; and (iv)
has full power, authority and legal right to execute and deliver this Agreement,
the Note and the other Loan Documents, to perform its obligations hereunder and
thereunder, to borrow hereunder and to grant the assignment and security
interest created by this Agreement;

 

(b)                                 Customer’s name as shown in the preamble of
this Agreement is Customer’s exact legal name as shown on its Certificate of
Incorporation amended as of the Closing Date; Customer has the form of business
organization set forth in Annex B hereto and is and will remain duly organized,
validly existing and in good standing under the laws of the state of its
organization set forth in Annex B hereto, and Customer’s state-issued
organizational identification number (if any) and the chief executive office and
principal place of business address of Customer are all as set forth on Annex B
hereto;

 

(c)                                  each of the Loans (i) has been duly
authorized by all necessary action on the part of Customer consistent with its
form of organization, and does not require the approval of or notice to any
other party (including any trustees or holders of indebtedness), or any
governmental authority; (ii) does not contravene or constitute a default under
any Applicable Law, Certificate of Incorporation or organization or by-laws, or
any agreement, indenture, or other instrument to which Customer is a party or by
which it may be bound;  (iii) does not require approval of, or notice to, any
governmental body, authority, or agency in connection with either the execution,
delivery or performance by Customer of this Agreement, the Note and the other
Loan Documents, or the validity or enforceability of this Agreement, the Note
and the other Loan Documents, except for recordation of this Agreement with the
FAA, which shall have been duly effected as of the Initial closing Date and the
filing of UCC financing statements in the appropriate recording offices, which
shall have been duly effected as of the Initial Closing Date; and (iv) will not
result in the creation or imposition of any Lien on any of the assets of
Customer other than the security interest intended to be created hereby;

 

(d)                                 this Agreement, the Notes and the other Loan
Documents have each been duly authorized, executed and delivered by Customer and
constitutes the legal, valid and binding obligation of Customer enforceable in
accordance with its terms (including, without limitation, the grant of security
interest in this Agreement), except to the extent that the enforcement of
remedies may be limited under applicable bankruptcy and insolvency laws, and the
equitable discretion of any court of competent jurisdiction;

 

(e)                                  there are no proceedings pending or, so far
as the officers of Customer know, threatened against or affecting Customer or
any of its property before any court, administrative officer or administrative
agency that could impair Customer’s title to the Aircraft, or that, if decided
adversely, could materially affect the financial condition or operations of
Customer or its ability to perform its obligations under this Agreement, the
Notes and the other Loan Documents, and Customer has no pending claims and has
no knowledge of any facts upon which a future claim may be based, against any
prior owner, the manufacturer or supplier of the Aircraft, or of any engine or
part thereof for breach of warranty or otherwise;

 

(i)                                     Customer is not in default, and no event
or condition exists which after the giving of notice or lapse of time or both
would constitute an event of default, under any mortgage, indenture, contract,
agreement, judgment or other undertaking to which Customer is a party or which
purports to be binding upon Customer or upon any of its assets;

 

(h)                                 (i) Customer has good title to the Aircraft
subject to no Liens except the security interest created hereby in favor of
Lender; (ii) Lender has a legal, valid and continuing first priority security
interest in the Collateral, free and clear of all other Liens; and (iii) all
filings, recordings or other actions necessary or desirable in order to
establish, perfect and give first priority to such security interest (including,
the filing of this Agreement with the FAA as of the Initial Closing Date) have
been duly effected, and all Impositions in connection therewith have been duly
paid;

 

2

--------------------------------------------------------------------------------


 

(j)                                     all financial statements of Customer,
copies of which have been heretofore delivered to Lender, are complete and
correct, have been prepared in accordance with GAAP and present fairly the
financial position of Customer as at the date thereof and the results of its
operations for the period then ended and there has been no material adverse
change in the financial condition, business or operations of Customer since the
date thereof;

 

(k)                                  Customer has filed all Federal, state and
local income tax returns that are required to be filed and has paid all taxes as
shown on said returns and all assessments received by it to the extent that such
taxes and assessments have become due, and Customer does not have any knowledge
of any actual or proposed deficiency or additional assessment in connection
therewith;

 

SECTION 4.  Covenants.  Customer covenants and agrees that from and after the
Initial Closing Date and so long as any of the Obligations are outstanding:

 

4.1                                 Notices; Financial Information; and Further
Assurances.  Customer will, at its sole expense:

 

(a)  promptly give written notice to Lender of (i) the occurrence of any Event
of Default or any event which with notice, with lapse of time and/or with any
further condition, event or act would constitute an Event of Default; (ii) the
occurrence of any Event of Loss; (iii) the commencement or threat of any
material litigation or proceedings affecting Customer or any material litigation
or proceedings affecting the Aircraft; and (iv) any dispute between Customer and
any governmental regulatory body or other party that involves the Aircraft or
that might materially interfere with the normal business operations of Customer;

 

(b)  furnish to Lender (i) within ninety (90) days of the close of each fiscal
year of Customer, Customer’s consolidated (and, if applicable, consolidating)
balance sheet, statement of shareholders’ equity, statement of cash flows and
statement of operations, all on a comparative basis with the prior fiscal year
and prepared in accordance with GAAP, certified by a recognized firm of
certified public accountants, (ii) within ninety (90) days of the close of each
fiscal quarter of Customer, Customer’s quarterly financial report certified by
the chief financial officer of Customer, (iii) all of Customer’s Forms 10-K and
10-Q, if any, filed with the SEC within thirty (30) days after the date on which
they are filed (by furnishing these SEC Forms, or making them publicly available
in electronic form, Customer shall be deemed to have satisfied the requirements
of clauses (b)(i),(ii) or (iii)), and (iv) promptly, such additional financial
and other information as Lender may from time to time reasonably request; and

 

(c)  promptly execute and deliver to Lender such further instruments, UCC and
FAA filings and other documents, and take such further action, as Lender may
from time to time reasonably request in order to further carry out the intent
and purpose of this Agreement and to establish and protect the rights, interests
and remedies created, or intended to be created, in favor of Lender hereby. 
Customer hereby irrevocably authorizes Lender and any employee, officer or agent
thereof, in such jurisdictions where such action is authorized by law, to effect
any such recordation or filing without the signature of Customer thereto.
 Customer hereby further agrees that (i) Customer shall not change its presently
existing legal name or its form or state of organization or incorporation on or
at any time after the date of this Agreement without Lender’s prior written
consent, (ii) if Customer’s presently existing state organizational
identification number changes, or if Customer currently has no such state
organizational number but is subsequently issued such a number, on or at any
time after the date of this Agreement, Customer shall immediately notify Lender
thereof, and (iii) Customer shall not change the presently existing mailing,
chief executive office and/or principal place of business address on or at any
time after the date of this Agreement without giving Lender thirty (30) days’
prior written notice of the same.  Customer will pay, or reimburse Lender for,
any and all fees, taxes, insurance premiums, costs and expenses of whatever kind
or nature incurred in connection with the creation, preservation and protection
of the Collateral and Lender’s first priority and only security interest
therein.

 

3

--------------------------------------------------------------------------------


 

4.2                                 General Obligations.  Customer shall: (a)
duly observe and conform to all requirements of Applicable Law relating to the
conduct of its business and the Aircraft; (b) obtain and keep in full force and
effect all rights, franchises, licenses and permits that are necessary to the
proper conduct of its business; (c) remain a “citizen of the United States”
within the meaning of the Federal Aviation Act; (d) obtain or cause to be
obtained as promptly as possible any governmental, administrative or agency
approval and make any filing or registration therewith required with respect to
the performance of its obligations under this Agreement and the other Loan
Documents and the operation of the Aircraft and its business; (e) cause the
Aircraft to remain duly registered, in its name, under the Federal Aviation Act;
and (f) pay and perform all of its obligations and liabilities when due

 

4.3                                 Taxes.  Customer will file with all
appropriate taxing authorities all Federal, state and local income tax returns
that are required to be filed and all registrations, declarations, returns and
other documentation with respect to any personal property taxes (or any other
taxes in the nature of or imposed in lieu of property taxes) due or to become
due with respect to the Aircraft.  Customer will (i) pay on or before the date
when due all taxes as shown on said returns and all taxes assessed, billed or
otherwise payable with respect to the Aircraft directly to the appropriate
taxing authorities; and (ii) pay when due all license and/or registration fees,
assessments, governmental charges and sales, use, property, excise, privilege,
value added and other taxes (including any related interest or penalties) or
other charges or fees now or hereafter imposed by any governmental body or
agency upon Customer or the Aircraft with respect to the landing, airport use,
manufacturing, ordering, shipment, purchase, ownership, delivery, installation,
leasing, chartering, operation, possession, use or other disposition of the
Aircraft (the items referred to in (i) and (ii) above being referred to herein
collectively, as “Impositions”).

 

4.4                                 No Disposition of Collateral or Liens; Title
and Security Interest.  Customer shall not sell, assign, enter into any Third
Party Agreement, convey, mortgage, exchange or otherwise transfer or relinquish
possession of or dispose of the Aircraft, any part thereof or any of the other
Collateral or attempt or offer to do any of the foregoing.  The foregoing shall
not be deemed to prohibit the delivery of possession of the Aircraft, any APU,
Engine or Part to another Person for testing, service, repair, maintenance,
overhaul or, to the extent permitted hereby, for alteration or modification. 
Customer will not create, assume or suffer to exist any Liens on or with respect
to the Aircraft, any APU, Engine, Part or any of the other Collateral, or
Customer’s interest therein other than Permitted Liens.  Customer will promptly
take such action as directed by Lender to duly discharge any such Lien. 
Customer will warrant and defend its good and marketable title to the Aircraft
and Lender’s first and only perfected security interest in the Collateral,
against all claims and demands whatsoever.  Notwithstanding the foregoing,
provided that no Event of Default has occurred and is continuing, Customer may
enter into a management agreement, with or without charter, (“Management
Agreement”), with a qualified aviation management company or charter operator
(“Manager”), subject to the satisfaction of the following conditions: (i) the
Management Agreement shall provide that it shall terminate, or be canceled, at
the option of Lender, upon the occurrence of an Event of Default; (ii) the
Management Agreement shall be expressly, and at all times remain, subject and
subordinate to this Agreement and the rights of Lender hereunder and in and to
the Aircraft; (iii) in no event shall the Management Agreement (including as
amended from time to time) contain provisions that are inconsistent with the
provisions of this Agreement or cause Customer to breach any of its
representations, warranties or agreements under this Agreement; and (iv)
Customer shall deliver to Lender a Consent to Management Agreement, in form and
substance satisfactory to Lender, duly executed by Customer and Manager (the
“Consent”), together with a copy of the executed Management Agreement and a copy
of a valid Air Carrier Certificate FAA Form 8430-18, if applicable.  The
Management Agreement will not reduce any of the obligations of Customer
hereunder or the rights of Lender hereunder, under the Note or under any of the
other documents executed and/or delivered in connection herewith, and Customer
acknowledges that all of its obligations shall be and remain primary and shall
continue in full force and effect as the obligations of a principal and not of a
guarantor or surety.  Any delegation of duties hereunder or any assumption of
the same shall be effective only as between Customer and Manager.

 

4

--------------------------------------------------------------------------------


 

4.5                                 Use of Aircraft; Maintenance; Modifications;
Security.

 

(a)          Customer will operate the Aircraft under and in compliance with
Part 91 of the FARs.  Except as otherwise expressly permitted in Section 4.4
above,, Customer shall not operate or permit the Aircraft to be operated for air
taxi operations or otherwise under Part 135 of the FARs.  The Aircraft at all
times will be operated by duly qualified pilots having satisfied all
requirements established and specified by the FAA, the Transportation Security
Administration, any other applicable governmental authority and the insurance
policies required under this Agreement.

 

(b)         Customer will operate the Aircraft in a careful and proper manner in
compliance with all Applicable Standards, including, without limitation, its
operation, maintenance and security.  The Aircraft shall not be operated, used
or located outside the continental United States, except that it may be flown
temporarily to any country in the world for any purpose expressly permitted
under this Agreement.  Notwithstanding the foregoing, the Aircraft shall not be
flown, operated, used or located in, to or over any such country or area
(temporarily or otherwise), (i) that is excluded from the insurance required
hereunder (or specifically not covered by such insurance), (ii) with which the
United States does not maintain favorable diplomatic relations, (iii) in any
area of recognized or threatened hostilities, or (iv) in violation of this
Agreement or any Applicable Standards, including any U.S. law or United Nations
Security Council Directive.  Customer shall implement all security measures
required by any governmental authority, or by any insurance policies or that are
necessary or appropriate for the proper protection of the Aircraft (whether on
the ground or in flight) against theft, vandalism, hijacking, destruction,
bombing, terrorism or similar acts.

 

(c)          Customer will, at its own expense, (i) maintain, inspect, service,
repair, overhaul and test the Airframe, each Engine, any APU and each Part in
accordance with Applicable Standards; (ii) make any alteration or modification
to the Aircraft that may at any time be required to comply with Applicable
Standards, to cause the Aircraft to remain airworthy or to maintain the
Aircraft’s airworthiness certification; (iii) furnish all parts, replacements,
mechanisms, devices and servicing required therefor so that the condition and
operating efficiency of the applicable Airframe, Engine, APU or Part will at all
times be no less than its condition and operating efficiency as and when
delivered to Customer, ordinary wear and tear from proper use alone excepted;
(iv) promptly replace all Parts that become worn out, lost, stolen, taken,
destroyed, damaged beyond repair or permanently rendered or declared unfit for
use for any reason whatsoever; (v) maintain (in English) all Records in
accordance with Applicable Standards.  All repairs, parts, replacements,
mechanisms and devices so furnished shall immediately, without further act,
become part of the Aircraft and subject to the security interest created by this
Agreement.  All maintenance procedures shall be performed by properly trained,
licensed, and certified maintenance sources and maintenance personnel utilizing
replacement parts approved by the FAA and the manufacturer of the applicable
Airframe, Engine, APU or Part.  Without limiting the foregoing, Customer shall
comply with all mandatory service bulletins and airworthiness directives by
causing compliance to such bulletins and/or directives to be completed through
corrective modification in lieu of operating manual restrictions.

 

(d)         Customer will not make or authorize any improvement, change,
addition or alteration to the Aircraft that will impair the originally intended
function or use of the Aircraft, diminish the value of the Aircraft as it
existed immediately prior thereto, or violate any Applicable Standard; and any
Part, mechanism, device or replacement added to the Aircraft in connection
therewith shall immediately, without further act, become part of the Aircraft
and subject to the security interest created by this Agreement.

 

4.6                                 Insurance.

 

(a)          Customer agrees to maintain at all times, at its sole cost and
expense, with insurers of recognized reputation and responsibility satisfactory
to Lender (but in no event having an A.M. Best or comparable agency rating of
less than “A-”):

 

(i)                                     (A) comprehensive aircraft liability
insurance against bodily injury or property damage claims including, without
limitation, contractual liability, premises damage, public liability, death and
property damage liability, public and passenger legal liability coverage in an
amount not less than $200,000,000.00

 

5

--------------------------------------------------------------------------------


 

for each single occurrence, and (B) personal injury liability in an amount not
less than $25,000,000.00 in the aggregate.

 

(ii)                                  (A) “all-risk” ground, taxiing, and flight
hull insurance on an agreed-value basis, covering the Aircraft, provided that
such insurance shall at all times be in an amount not less than the aggregate
unpaid principal amounts of the Notes (each such amount re-determined as of each
anniversary of the date hereof for the next succeeding year throughout the term
of this Agreement); and

 

(iii)                               war risk and allied perils (including
confiscation, appropriation, terrorism and hijacking insurance) in the amounts
required in paragraphs (i) and (ii), as applicable, subject to liability war and
allied perils risks limit of $50,000,000.00 in the aggregate with respect to
non-passengers.

 

(b)         Any policies of insurance carried in accordance with this
Section 4.6 and any policies taken out in substitution or replacement of any
such policies shall (i) be endorsed to name Lender as an additional insured as
its interests may appear (but without responsibility for premiums), (ii)
provide, with respect to insurance carried in accordance with Section 4.6(a)(ii)
or with respect to the hull coverage pursuant to (a)(iii) above, that any amount
payable thereunder shall be paid directly to Lender as sole loss payee and not
to Lender and Customer jointly, (iii) provide for thirty (30) days’ (seven (7)
days’, or such other notice period as specified in the insurance policy from
time to time, in the case of war, hijacking and allied perils) insurance prior
written notice by such insurer of cancellation, or material change (iv) include
a severability of interest clause providing that such policy shall operate in
the same manner as if there were a separate policy covering each insured, (v)
waive any right of set-off against Lender, and any rights of subrogation against
Lender, (vi) provide that in respect of the interests of Lender in such
policies, that the insurance shall not be invalidated by any action or inaction
of Customer or any other Person operating or in possession of the Aircraft,
regardless of any breach or violation of any warranties, declarations or
conditions contained in such policies by or binding upon Customer or any other
Person operating or in possession of the Aircraft, and (vii) be primary, not
subject to any co-insurance clause and shall be without right of contribution
from any other insurance carried by Lender.  Notwithstanding clause (ii) of the
preceding sentence, so long as no Default has occurred and is continuing, and no
Default, Event of Default or Event of Loss with respect to the Aircraft has
occurred, any amount payable to Lender pursuant to clause (ii) above shall be
paid if (A) $100,000.00, or more, in the aggregate, to Lender and Customer,
jointly, as their interests may appear, and released by Lender to Customer or
other appropriate Persons in payment of the costs actually incurred with respect
to repairs made to the Aircraft so as to restore it to the operating condition
required by this Agreement, or shall be disbursed by Lender as otherwise
required by this Agreement, or (B) less than $100,000.00 in the aggregate, to
Customer (and such amounts shall be applied by Customer to pay the costs of such
repairs).

 

(c)          All of the coverages required herein shall be in full force and
effect worldwide throughout any geographical areas to, in or over which the
Aircraft is operated.  All hull insurance proceeds payable under the requisite
policies shall be payable in U.S. Dollars.

 

(d)         Annually on or before the anniversary of the policy expiration date,
Customer shall furnish to Lender evidence of insurance coverage in form and
substance satisfactory to Lender evidencing that Customer has obtained the
insurance coverages required herein for a twelve (12) month or greater period
commencing from and after such anniversary date.  In the event Customer shall
fail to maintain insurance as herein provided, Lender may, at its option,
provide such insurance, and Customer shall, upon demand, reimburse Lender for
the cost thereof, together with interest at the default rate of interest
provided for in the Notes from the date of payment through the date of
reimbursement.

 

4.7                                 Event of Loss; Loaner Engines

 

(a)          Upon the occurrence of any Event of Loss with respect to the
Airframe and/or the Aircraft, Customer shall notify Lender of any such Event of
Loss within five (5) days of the date thereof.  Customer shall pay, on the
earlier of (i) sixty (60) days after the occurrence of such Event of Loss or
(ii) receipt of insurance proceeds, the following amounts: (a) the aggregate
unpaid principal amounts of the Notes, (b) interest accrued thereon to the date
of prepayment, and (c) the prepayment fee set forth in the Note and any

 

6

--------------------------------------------------------------------------------


 

and all other amounts then due hereunder or under the other Loan Documents. 
Upon indefeasible payment in full of such amounts and so long as no Event of
Default has occurred and is continuing, the Aircraft shall be released from the
security interest of this Agreement, and insurance proceeds received by Lender
in excess of such amounts, if any, shall be remitted to Customer.

 

(b)         Upon an Event of Loss with respect to any Engine or APU under
circumstances in which there has not occurred an Event of Loss with respect to
the Airframe, Customer shall, within sixty (60) days after the occurrence of
such Event of Loss, replace such Engine or APU, as applicable, and grant to
Lender a first priority security interest in a similar or better engine or
auxiliary power unit, as applicable.  Such engine or auxiliary power unit, as
applicable, shall be of the same make and model number as the Engine or APU
suffering the Event of Loss and shall be free and clear of all Liens and shall
have a value, utility and useful life at least equal to, and be in as good an
operating condition as, the Engine or APU suffering the Event of Loss, assuming
such Engine or APU was in the condition and repair required by the terms hereof
immediately prior to the occurrence of such Event of Loss.  Customer, at its own
cost and expense, shall furnish Lender with such documents to evidence such
conveyance and make such filings as Lender shall request to subject such engine
or auxiliary power unit, as applicable, to the lien of this Agreement.  Each
such replacement engine or auxiliary power unit, as applicable, shall, after
such conveyance be deemed an “Engine” or “APU” (as defined herein), as
applicable, and shall be deemed part of the same Aircraft as was the Engine or
APU replaced thereby.

 

(c)          In the event any Engine is damaged and is being repaired, or is
being inspected or overhauled, Customer, at its option, may temporarily
substitute another engine of the same make and model as the Engine being
repaired or overhauled (any such substitute engine being hereinafter referred to
as a “Loaner Engine”) during the period of such repair or overhaul; provided no
Event of Default or Default has occurred and is continuing and (i) installation
of the Loaner Engine is performed by a maintenance facility certified by the FAA
and manufacturer with respect to an aircraft of this type, (ii) the Loaner
Engine is removed, and the repaired or overhauled original Engine is reinstalled
on the Airframe promptly upon completion of the repair or overhaul but in no
event later than the earlier of one hundred twenty (120) days after removal or
the occurrence of an Event of Default, and (iii) the Loaner Engine is free and
clear of any Lien that might impair Lender’s rights or interests in the Aircraft
and is maintained in accordance herewith

 

SECTION 5.                                Security Interest; Power of Attorney;
Inspection.

 

5.1                                 Grant of Security Interest.  As collateral
security for the prompt and complete payment and performance as and when due of
all of the Obligations and in order to induce Lender to enter into this
Agreement and make the Loans to Customer in accordance with the terms hereof,
Customer hereby grants to Lender a first priority security interest in and lien
on, and collaterally assigns to Lender, all of Customer’s right, title and
interest in, to and under all of the following collateral (collectively, the
“Collateral”):  (i) the Aircraft, (ii) the Airframe, (iii) each of the Engines,
(iv) the Parts, (v) the Records; (vi) all present and future Third Party
Agreements; and (vii) all Proceeds of the foregoing.  The foregoing shall not be
deemed in any way whatsoever as an agreement by Lender to permit or allow
Customer to enter into any Third Party Agreements, and Customer shall only be
allowed to enter into any of the foregoing in accordance with the terms of this
Agreement.  Notwithstanding anything to the contrary contained herewith or
otherwise, Lender does not by virtue of this Agreement or otherwise assume any
obligations, liabilities and/or duties of any kind whatsoever of Customer
(and/or of any other Person) under, or with respect to, the Collateral, and
Lender shall not be responsible in any way whatsoever for the performance of any
obligations, liabilities and/or duties of any kind whatsoever by Customer
(and/or by any other Person) in connection with, relating to, or arising under,
the Collateral.

 

5.2                                 Lender Appointed as Attorney-in-Fact. 
Customer hereby irrevocably constitutes and appoints Lender and any employee,
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the place and stead of
Customer and in the name of Customer or in its own name, from time to time in
Lender’s sole discretion, for the purpose of carrying out the terms of this
Agreement, and Customer hereby further irrevocably authorizes Lender and any
employee, officer or agent thereof to take any and all appropriate action and to
make, execute, deliver, file and/or record any and all instruments or documents
(including, without limitation, any FAA filings, UCC financing

 

7

--------------------------------------------------------------------------------


 

statements or UCC amendments or any control agreements) that may be necessary or
desirable to accomplish the purposes of this Agreement or any of the other Loan
Documents.  This appointment is coupled with an interest, is irrevocable and
shall terminate only upon payment and performance in full of all of the
Obligations.  Without limiting the generality of the foregoing, Customer hereby
further agrees that (i) Lender shall have authority, during the continuance of
an Event of Default, to endorse Customer’s name on any checks, notes, drafts or
any other payments or instrument relating to the Collateral that come into
Lender’s possession or control and to settle, adjust, receive payment and make
claim or proof of loss and (ii) Customer shall not file or record any corrective
or termination statements with respect to any UCC financing statements,
amendments or assignments or control agreements filed or recorded by or for the
benefit of Lender with respect to any of the Collateral without Lender’s prior
written consent.  The powers conferred on Lender hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees or agents shall be responsible to Customer
for any act or failure to act.

 

5.3                                 Inspection.  Lender or its authorized
representatives shall have the right, but not the duty, to inspect the Aircraft,
any part thereof and/or the Records, at any reasonable time and from time to
time, wherever located, upon reasonable prior notice to Customer; except that no
advance notice shall be necessary prior to any inspection conducted, and such
inspection may be conducted at any time, after the occurrence of a Default or an
Event of Default.  Upon request of Lender, Customer shall promptly provide
Lender with notice of the location of the Aircraft and with all Records. 
Customer shall be responsible for the cost of any inspection conducted after the
occurrence of a Default or an Event of Default and shall pay Lender such amount
promptly upon demand.

 

SECTION 6.  Events of Default.  The term “Event of Default”, wherever used
herein, shall mean:

 

(a)              Customer shall fail to pay any Obligation within ten (10) days
after the same shall become due and payable (whether at the stated maturity, by
acceleration, upon demand or otherwise); or

 

(b)             Customer shall default in the payment or performance of any
indebtedness, liability or obligation to Lender or any Affiliate of Lender under
any note, security agreement, lease, title retention or conditional sales
agreement or any other instrument or agreement; or

 

(c)              Customer shall be in default in any payment on any obligation
for borrowed money to any Person other than Lender, the amount of which, whether
accelerated or otherwise, is in excess of $2,500,000.00, and any applicable
grace period with respect thereto has expired; or

 

(d)             Customer shall fail to keep in full force and effect any of the
insurance coverages required under this Agreement, or shall operate the Aircraft
at a time when, or at a place in which, such insurance shall not be in effect;
or

 

(e)              Customer shall fail to maintain, use or operate the Aircraft in
compliance with this Agreement; or

 

(f)                Customer shall (except as expressly permitted by the
provisions of this Agreement) sell, assign, charter, lease, timeshare, pool,
interchange, convey, mortgage, exchange or otherwise transfer or relinquish
possession of or dispose of, or create, assume or suffer to exist any Liens
(other than Permitted Liens) on or with respect to, the Aircraft, any part
thereof or any of the other Collateral, or Customer’s interest therein, or
attempt or offer to do any of the foregoing, or permit the same to occur; or

 

(g)             Customer shall fail to perform or observe any agreement (other
than those specifically referred to in this Section 6) required to be performed
or observed by it under this Agreement or in any of the other Loan Documents,
and such failure shall continue uncured for thirty (30) days after written
notice thereof from Lender to Customer (but such notice and cure period will not
be applicable unless such breach is curable by practical means within such
notice period); or

 

8

--------------------------------------------------------------------------------


 

(h)             any representation or warranty made by Customer in this
Agreement or in any of the other Loan Documents or in any agreement, document or
certificate delivered by Customer in connection herewith or pursuant hereto
shall prove to have been incorrect, misleading, or inaccurate in any material
respect when such representation or warranty was made or given (or, if a
continuing representation or warranty, at any time); or

 

(i)                 Customer shall (i) generally fail to pay its debts as they
became due, admit its inability to pay its debts or obligations generally as
they fall due, or shall file a voluntary petition in bankruptcy or a voluntary
petition or an answer seeking reorganization in a proceeding under any
bankruptcy laws or other insolvency laws, or an answer admitting the material
allegations of such a petition filed against Customer in any such proceeding; or
(ii) by voluntary petition, answer or consent, seek relief under the provisions
of any other bankruptcy or other insolvency or similar law providing for the
reorganization or liquidation of corporations, or providing for an assignment
for the benefit of creditors, or providing for an agreement, composition,
extension or adjustment with its creditors; or

 

(j)                 a petition against Customer in a proceeding under applicable
bankruptcy laws or other insolvency laws, as now or hereafter in effect, shall
be filed and shall not be withdrawn or dismissed within sixty (60) days
thereafter, or if, under the provisions of any law providing for reorganization
or liquidation of corporations that may apply to Customer, any court of
competent jurisdiction shall assume jurisdiction, custody or control of Customer
or of any substantial part of its property and such jurisdiction, custody or
control shall remain in force unrelinquished, unstayed or unterminated for a
period of sixty (60) days after the filing date; or

 

(k)              any judgment, attachment or garnishment against Customer with
respect to aggregate claims in excess of $2,500,000.00 shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of thirty
(30) days; or

 

(l)                 the occurrence of any of the following events without
Lender’s prior written consent: (A) Customer enters into any transaction of
merger, consolidation or reorganization, (unless Customer is the surviving
entity and has the same or better financial condition as it had at the inception
of this Agreement); (B) Customer ceases to do business as a going concern,
liquidates, or dissolves, or sells, transfers or otherwise disposes of all or
substantially all of its assets or property; (C) Customer becomes the subject
of, or engages in, a leveraged buy-out; (D) Customer changes the form of
organization of its business; (E) if Customer is privately owned as of the
Closing Date, there is any substantial change in the ownership or control of the
capital stock or membership interests of Customer such that the holder(s) that
own or control fifty percent (50%) or more of such equity interests as of the
Initial Closing Date no longer do so; or (F) if Customer is publicly held as of
the Initial Closing Date, any change so that Customer is no longer subject to
the reporting requirements of the Securities Exchange Act of 1934, as amended,
or no longer registered under Section 12 of the Securities Act of 1933, as
amended; or

 

SECTION 7.  Remedies.

 

7.1                                 Termination of Commitment.  If an Event of
Default specified in Sections 6 (i) or (j) above shall occur, then, and in any
such event, the Obligations (including, without limitation, the aggregate unpaid
principal amounts of the Notes, together with all accrued but unpaid interest
thereon, any prepayment fees and all other amounts due and payable under or with
respect to the Loan Documents) shall become immediately due and payable without
any notice or other action by Lender.  If any other Event of Default shall
occur, then, and in any such event, Lender, in its sole discretion, may declare
the Obligations to be forthwith due and payable, whereupon the Obligations
(including, without limitation, the aggregate unpaid principal amounts of the
Notes, together with all accrued but unpaid interest thereon, any prepayment
fees and all other amounts due and payable under or with respect to the Loan
Documents), shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the other Loan Documents to the contrary
notwithstanding.  During the continuance of any Event of Default hereunder,
Lender shall have the right to pursue and enforce any of its rights and remedies
under this Section 7.

 

9

--------------------------------------------------------------------------------


 

7.2                                 Additional Remedies.  If an Event of Default
occurs, in addition to all other rights and remedies granted to it in this
Agreement and in the other Loan Documents, Lender may exercise all rights and
remedies of a secured party under the UCC or under any other Applicable Law. 
Without limiting the generality of the foregoing, Customer agrees that upon the
occurrence of an Event of Default, Lender, without demand or notice of any kind
(except the notice specified below of time and place of public or private sale)
to or upon Customer or any other Person (all and each of which demands and/or
notices are hereby expressly waived), in its sole discretion, may exercise any
one or more of the following remedies: (i) proceed at law or in equity, to
enforce specifically Customer’s performance or to recover damages; (ii)
terminate the right of any third party to use of the Aircraft; (iii) enter the
premises where the Aircraft is located and take immediate possession of and
remove (or disable in place) the Aircraft (and/or the APU, any Engines and Parts
then unattached to the Aircraft) by self-help, summary proceedings or otherwise
without liability; (iv) use Customer’s premises for storage without liability;
(v) sell, lease, assign or otherwise dispose of the Aircraft (or any Engine, APU
or Part) or any of the other Collateral, whether or not in Lender’s possession,
in one or more parcels, at public or private sale or sales, at such prices as
Lender may deem best, or keep the Aircraft idle; (vi) apply any deposit, other
cash collateral or any proceeds of any Collateral to reduce any amounts due to
Lender; and (vii)  collect, receive, appropriate and realize upon the
Collateral, or any part thereof.  Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale, or sales to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in Customer, which right or equity of
redemption is hereby expressly released.  Customer further agrees, at Lender’s
request, to assemble the Collateral, make it available to Lender at such places
as Lender shall reasonably select, whether at Customer’s premises or elsewhere. 
Lender shall apply the net proceeds of any such realization (after deducting all
reasonable costs and expenses of every kind incurred in connection therewith) to
the payment in whole or in part of the Obligations, in such order and manner as
Lender may elect.  To the extent permitted by applicable law, Customer waives
all claims, damages and demands against Lender arising out of the repossession,
retention, sale or other disposition of the Collateral.  Customer agrees that
Lender need not give more than ten (10) days’ notice of the time and place of
any public sale or of the time after which a private sale may take place and
that such notice is reasonable notification of such matters.  Customer shall be
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which Lender is entitled
hereunder.

 

7.3                                 No Waiver: Cumulative Remedies.  No right or
remedy is exclusive.  Each may be used successively and cumulatively and in
addition to any other right or remedy referred to above or otherwise available
to Lender at law or in equity, including, such rights and/or remedies as are
provided for in the UCC, but in no event shall Lender be entitled to recover any
amount in excess of the maximum amount recoverable under applicable law with
respect to any Event of Default.  No express or implied waiver by Lender of any
Default or Event of Default hereunder shall in any way be, or be construed to
be, a waiver of any future or subsequent Default or Event of Default.  The
failure or delay of Lender in exercising any rights granted it hereunder upon
the occurrence of any of the contingencies set forth herein shall not constitute
a waiver of any such right upon the continuation or reoccurrence of any such
contingencies or similar contingencies, and any single or partial exercise of
any particular right by Lender shall not exhaust the same or constitute a waiver
of any other right provided for or otherwise referred to herein.  After the
occurrence of any Default or Event of Default, the acceptance by Lender of any
installment of principal and/or interest or of any other sum owing hereunder or
under the other Loan Documents shall not constitute a waiver of such Default or
Event of Default, regardless of Lender’s knowledge or lack of knowledge thereof
at the time of acceptance of any such payment and shall not constitute a
reinstatement of this Agreement if Lender has sent Customer a notice of default,
unless Lender shall have agreed in writing to reinstate this Agreement and waive
the Default or Event of Default.  To the extent permitted by Applicable Law,
Customer waives any rights now or hereafter conferred by statute or otherwise
that limit or modify any of Lender’s rights or remedies under this Agreement.

 

10

--------------------------------------------------------------------------------


 

SECTION 8.                                Miscellaneous.

 

8.1                                 Notices.  All communications and notices
provided for herein shall be in writing and shall be deemed to have been duly
given or made (i) upon hand delivery, or (ii) upon delivery by an overnight
delivery service, or (iii) two (2) Business Days after being deposited in the
U.S. mail, return receipt requested, first class postage prepaid, and addressed
to Lender or Customer at their respective addresses set forth under their
signatures hereto or such other address as either party may hereafter designate
by written notice to the other, or (iv) when sent by telecopy (with customary
confirmation of receipt of such telecopy) on the Business Day when sent or upon
the next Business Day if sent on other than a Business Day.

 

8.2                                 Expenses and Fees; Indemnity; Performance of
Customer’s Obligations.

 

(a)              Customer shall pay to Lender upon demand all fees, costs and
expenses incurred by or on behalf of Lender at any time in connection with (i)
the negotiation, preparation, execution, delivery and enforcement of this
Agreement and the other Loan Documents and the collection of the Obligations,
(ii) the creation, preservation and protection of the Collateral and Lender’s
first priority and only security interest therein, or (iii) Customer’s exercise
of any right granted under, or any amendment or other modification to any of,
the Loan Documents.  Such fees, costs and expenses shall include, without
limitation, appraisal and inspection fees, the fees and expenses of FAA Counsel
and of Lender’s counsel, consultants and brokers, UCC, FAA and other applicable
title and lien searches, and costs and expenses relating to recovery,
repossession, storage, insurance, transportation, repair, refurbishment,
advertising, sale and other disposition of the Aircraft.  Customer shall also
pay all fees (including license, filing and registration fees), taxes,
assessments and other charges of whatever kind or nature that may be payable or
determined to be payable in connection with the execution, delivery, recording
or performance of this Agreement or any of the other Loan Documents or any
modification thereof.

 

(b)             Customer hereby further agrees, whether or not the transactions
contemplated by this Agreement shall be consummated, to pay, indemnify, and hold
Lender and its affiliates and all of the Lender’s and such affiliates’
respective directors, shareholders, officers, employees, agents, predecessors,
attorneys-in-fact, lawyers, successors and assigns (Lender, its affiliates and
all of such other parties and entities sometimes hereinafter collectively, the
“Indemnified Parties”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, out-of
pocket costs, expenses or disbursements of any kind or nature whatsoever arising
with respect to or in connection with the ownership, lease, possession, use,
sale or other disposition of the Aircraft or the execution, delivery,
enforcement, performance or administration of this Agreement and the Note (the
foregoing being referred to as the “indemnified liabilities”), provided, that
Customer shall have no obligations thereunder with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of Lender.

 

(c)              If Customer fails to perform or comply with any of its
agreements contained herein or in the other Loan Documents, including, without
limitation, its obligations to keep the Aircraft free of Liens, comply with
Applicable Standards, or obtain the requisite insurance coverages, Lender shall
have the right, but shall not be obligated, to effect such performance or
compliance, with such agreement.  Any expenses of Lender incurred in connection
with effecting such performance or compliance, together with interest thereon at
the default rate of interest provided for in the Notes from the date incurred
until reimbursed, shall be payable by Customer to Lender promptly on demand and
until such payment shall constitute part of the Obligations secured hereby.  Any
such action shall not be a cure or waiver of any Default or Event of Default
hereunder.

 

8.3                                 Entire Agreement; Modifications.  This
Agreement and the other Loan Documents constitute the entire understanding and
agreement of the parties hereto with respect to the matters contained herein and
shall completely and fully supersede all other prior agreements (including any
proposal letter, commitment letter, and/or term sheet), both written and oral,
between Lender and Customer relating to the Obligations.  Neither Lender nor
Customer shall hereafter have any rights under such prior agreements but shall
look solely to this Agreement and the other Loan Documents for the definition
and determination of all of their respective rights, liabilities and
responsibilities relating to the Obligations.  Neither this Agreement, nor any
terms hereof, may be changed, waived, discharged or

 

11

--------------------------------------------------------------------------------


 

terminated orally, but only by an instrument in writing signed by the party
against which enforcement of a change, waiver, discharge or termination is
sought.

 

8.4                                 Construction of this Agreement and Related
Matters.  All representations and warranties made in this Agreement and in the
other Loan Documents shall survive the execution and delivery of this Agreement
and the making of the Loan hereunder.  Customer’s obligations contained in
Section 8.2 hereof shall survive the payment and performance of the Obligations
and the termination of this Agreement.  This Agreement may be executed by the
parties hereto on any number of separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same instrument.  The headings of the
Sections hereof are for convenience only, are not part of this Agreement and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.  Time is of the essence in the payment and performance of all
of Customer’s obligations under this Agreement.  Any provision of this Agreement
that may be determined to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective in such jurisdiction to the
extent thereof without invalidating the remaining provisions of this Agreement,
which shall remain in full force and effect.

 

8.5                                 Lender’s Assignment.  Lender, may at any
time, with notice to Customer, grant a security interest in, sell, assign or
otherwise transfer (an “Assignment”) all or any part of its interest in this
Agreement and the other Loan Documents or any amount due or to become due
hereunder or thereunder, and Customer shall perform all of its obligations under
the Loan Documents, to the extent so transferred, for the benefit of the
beneficiary of such Assignment (such beneficiary, including any successors and
assigns, an “Assignee”).  Upon receipt of Lender’s notice of an Assignment,
Customer may, within ten (10) Business Days after receipt of such notice, elect
to refinance the Loans with another financial institution.  If Customer so
elects, such refinancing must be consummated within sixty (60) days after
receipt of Lender’s notice of an Assignment.  Customer hereby waives any right
to assert, and agrees not to assert, against any Assignee any abatement,
reduction, defense, setoff, recoupment, claim or counterclaim that Customer may
have against Lender.  Upon the express assumption by such Assignee of Lender’s
obligations hereunder, Lender shall be relieved of any such assumed
obligations.  If so directed in writing, Customer shall pay all amounts due or
to become due under the Loan Documents directly to the Assignee or any other
party designated in writing by Lender.  Customer acknowledges and agrees that
Lender’s right to enter into an Assignment is essential to Lender and,
accordingly, waives any restrictions under Applicable Law with respect to an
Assignment and any related remedies.  Upon the request of Lender or any
Assignee, Customer also agrees (a) to promptly execute and deliver to Lender or
to such Assignee an acknowledgment of assignment in form and substance
satisfactory to the requesting party, an insurance certificate naming Assignee
as additional insured and loss payee and otherwise evidencing the insurance
coverages required hereby and such other documents and assurances reasonably
requested by Lender or Assignee, and (b) to comply with the reasonable
requirements of any such Assignee in order to perfect such Assignee’s security
interest and lien on the Collateral.

 

8.6                                 Jurisdiction.  Customer hereby irrevocably
consents and agrees that any legal action, suit or proceeding arising out of or
in any way in connection with this Agreement or any of the other Loan Documents
may be instituted or brought in the courts of the State of New York or in the
United States Courts for the Southern District of New York, as Lender may elect
or in any other state or Federal court as Lender shall deem appropriate, and by
execution and delivery of this Agreement, Customer hereby irrevocably accepts
and submits to, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of any such court, and to all
proceedings in such courts.  Customer irrevocably consents to service of any
summons and/or legal process by first class, certified United States air mail,
postage prepaid, to Customer at the address set forth below their signatures
hereto, such method of service to constitute, in every respect, sufficient and
effective service of process in any such legal action or proceeding.  Nothing in
this Agreement or in any of the other Loan Documents shall affect the right to
service of process in any other manner permitted by law or limit the right of
Lender to bring actions, suits or proceedings in the courts of any other
jurisdiction.  Customer further agrees that final judgment against it in any
such legal action, suit or proceeding shall be conclusive and may be enforced in
any other jurisdiction, within or outside the United States of America, by suit
on the judgment, a

 

12

--------------------------------------------------------------------------------


 

certified or exemplified copy of which shall be conclusive evidence of the fact
and the amount of the liability.

 

8.7                                 Governing Law; Binding Effect.  This
Agreement shall be construed and enforced in accordance with, and the rights of
both parties shall be governed by, the internal laws of the State of New York
(without regard to the conflict of laws principles of such state, except as to
the effect of Title 14, Section 5-1401 of the New York General Obligations Law),
including all matters of construction, validity, and performance.  This
Agreement shall be binding upon and inure to the benefit of Customer and Lender
and their respective successors and assigns, except that Customer may not assign
or transfer its rights hereunder or any interest herein.

 

8.8                                 Jury Waiver.  CUSTOMER HEREBY KNOWINGLY AND
FREELY WAIVES ITS RIGHTS TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING
RELATING TO, ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR
ANY OF THE OTHER LOAN DOCUMENTS.

 

[SIGNATURES ON NEXT PAGE]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

 

FLEET CAPITAL CORPORATION

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

By:

/s/ Deborah M. Hayes

 

By:

/s/ Monica J. Burke

 

 

 

Name:

Deborah M. Hayes

Name:

Monica J. Burke

 

 

Executive Vice President

Title:

Vice President

Title:

Chief Financial Officer

 

 

Notice Address:

Notice Address:

 

 

One Financial Plaza, 5th Floor

2320 Marinship Way, Suite 300

Providence, Rhode Island  02903

Sausalito, CA 94965

Attention: Director of Aircraft Operations

Attn: General Counsel

Telephone:  800-238-3737

Telephone:415-331-5281

Facsimile:   401-278-7941

Facsimile: 415-331-5167

 

14

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINITIONS

 

The following terms shall have the following meanings for all purposes of this
Agreement:

 

Acceptance Certificate shall mean Annex C hereto, which shall be executed and
delivered to Lender as of the Initial Closing Date.

 

Affiliate shall mean, with respect to either Lender or Customer, as applicable,
any affiliated Person controlling, controlled by or under common control with
such party, and for this purpose, ‘control’ means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of any such Person, whether through the legal or beneficial ownership
of voting securities, by contract or otherwise.

 

Aircraft shall mean (i) the Airframe, (ii) the Engines, (iii) any APU, and (iv)
the Records, and all accessories, additions, accessions, alterations,
modifications, Parts, repairs and attachments now or hereafter affixed thereto
or used in connection therewith, and all replacements, substitutions and
exchanges (including trade-ins) for any of the foregoing.

 

Airframe shall mean (i) the Aircraft described in Annex C hereto and shall not
include the Engines or any APU, and (ii) any and all Parts from time to time
incorporated in, installed on or attached to the Aircraft and any and all Parts
removed therefrom so long as Lender shall retain an interest therein in
accordance with the applicable terms of this Agreement after removal from the
Aircraft.

 

Applicable Law shall mean all applicable laws, statutes, treaties, conventions,
judgments, decrees, injunctions, writs and orders of any court, governmental
agency or authority and rules, regulations, orders, directives, licenses and
permits of any governmental body, instrumentality, agency or authority as
amended and revised, and any judicial or administrative interpretation, of any
of the same, including the airworthiness certificate issued with respect to the
Aircraft, all FARs, airworthiness directives, and/or any of the same relating to
noise, the environment, national security, public safety, exports or imports or
contraband.

 

Applicable Standards shall mean (i) Applicable Law, (ii) the requirements of the
insurance policies required hereunder, and (iii), with respect to the Airframe
or any Engine, APU or Part, all compliance requirements set forth in or under
(A) all maintenance manuals initially furnished with respect thereto, including
any subsequent amendments or supplements to such manuals issued by the
manufacturer or supplier thereof from time to time, (B) all mandatory service
bulletins issued, supplied, or available by or through the applicable
manufacturer with respect thereto, (C) all applicable airworthiness directives
issued by the FAA or similar regulatory agency having jurisdictional authority,
(D) all conditions to the enforcement of any warranties pertaining thereto, (E)
Customer’s FAA approved maintenance program with respect to the Airframe, the
Engines, any APU or Part.

 

APU shall mean (i) any auxiliary power unit described in Annex C hereto and
installed on the Airframe as of the Initial Closing Date, whether or not
hereafter installed on the Airframe or any other airframe from time to time;
(ii) any auxiliary power unit that may from time to time be substituted,
pursuant to the applicable terms of this Agreement, for an APU; and (iii) any
and all Parts incorporated in or installed on or attached to such auxiliary
power unit or any and all Parts removed therefrom so long as Lender shall retain
an interest therein in accordance with the applicable terms of this Agreement
after such removal.

 

Business Day shall mean any day other than a Saturday, Sunday or other day on
which banks located in Providence, Rhode Island or San Francisco, California are
closed or are authorized to close.

 

Collateral shall have the meaning set forth in Section 5.1 hereof.

 

15

--------------------------------------------------------------------------------


 

Default shall mean an event or circumstance that, after the giving of notice or
lapse of time, or both, would become an Event of Default.

 

Engine shall mean (i) each of the engines and described in Annex C hereto and
installed on the Airframe as of the Initial Closing Date, whether or not
hereafter installed on the Airframe or any other airframe from time to time;
(ii) any engine that may from time to time be substituted, pursuant to the
applicable terms of this Agreement, for an Engine; and (iii) any and all Parts
incorporated in or installed on or attached to such engine or any and all Parts
removed therefrom so long as Lender shall retain an interest therein in
accordance with the applicable terms of this Agreement after such removal.

 

Event of Default shall have the meaning set forth in Section 6 hereof.

 

Event of Loss with respect to the Aircraft, the Airframe, any Engine or any APU
shall mean any of the following events: (i) loss of such property or the use
thereof due to theft, disappearance, destruction, damage beyond repair or
rendition of such property permanently unfit for normal use for any reason
whatsoever; (ii) any damage to such property that results in an insurance
settlement with respect to such property on the basis of a total loss or
constructive total loss; (iii) the condemnation, confiscation or seizure of, or
requisition of title to or use of, such property by the act of any government
(foreign or domestic) or of any state or local authority or any instrumentality
or agency of the foregoing (“Requisition of Use”); (iv) as a result of any rule,
regulation, order or other action by any government (foreign or domestic) or
governmental body (including, without limitation, the FAA or any similar foreign
governmental body) having jurisdiction, the use of such property shall have been
prohibited, or such property shall have been declared unfit for use, for a
period of six (6) consecutive months, unless Customer, prior to the expiration
of such six-month period, shall have undertaken and, in the opinion of Lender,
shall be diligently carrying forward all steps that are necessary or desirable
to permit the normal use of such property by Customer or, in any event, if use
shall have been prohibited, or such property shall have been declared unfit for
use, for a period of twelve (12) consecutive months; (v) with respect to an
Engine or an APU, the removal thereof from the Airframe for a period of six (6)
consecutive months or longer, whether or not such Engine or APU is operational;
or (vi) an Engine or an APU is returned to the manufacturer thereof, other than
for modification in the event of patent infringement or for repair or
replacement (any such return being herein referred to as a “Return to
Manufacturer”).  The date of such Event of Loss shall be the date of such theft,
disappearance, destruction, damage, Requisition of Use, prohibition, unfitness
for use for the stated period, removal for the stated period or Return to
Manufacturer.

 

FAA shall mean the United States Federal Aviation Administration and/or the
Administrator of the Federal Aviation Administration and the Department of
Transportation, or any Person, governmental department, bureau, authority,
commission or agency succeeding the functions of any of the foregoing,
including, where applicable, the Transportation Security Administration.

 

FAA Counsel shall mean such counsel as Lender may designate from time to time to
assist it with FAA matters.

 

FARs shall mean the Federal Aviation Regulations, any supplemental Federal
Aviation Regulations and all successor regulations thereto.

 

Federal Aviation Act shall mean Subtitle VII of Title 49 of the United States
Code, as amended and recodified.

 

Final Closing Date shall have the meaning set forth in Section 1.2 hereof.

 

GAAP shall mean generally accepted accounting principles consistently applied.

 

Impositions shall have the meaning set forth in Section 4.3 hereof.

 

16

--------------------------------------------------------------------------------


 

Liens shall mean all liens, charges, security interests, leaseholds and
encumbrances of every nature and description whatever, including, without
limitation, and rights of third parties under Third Party Agreements.

 

Loan Documents shall mean this Agreement, the Tranche 1 Note, the Tranche 2 Note
and any other documents, agreements or instruments securing, evidencing or
relating to the Obligations.

 

Loans shall mean the Tranche 1 Loan and the Tranche 2 Loan.

 

Material Damage shall mean any damage: (a) required to be reported pursuant to
any governmental reporting requirement, (b) with respect to which an insurance
claim is being made, or (c) requiring that the Aircraft or any Engine be taken
out of service for more than one (1) day to repair.

 

Obligations shall mean: (i) the unpaid principal amount of, and accrued interest
on, the Note; and (ii) all other indebtedness, obligations or liabilities of
Customer owing to Lender, or to any Affiliate of Lender, of every kind and
description, direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising, including, but not limited to,
all indebtedness, obligations or liabilities under, arising out of or in
connection with this Agreement, the Note or any of the other Loan Documents.

 

Parts shall mean all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than
complete Engines) that may from time to time be incorporated or installed in or
attached to the Airframe, any Engine or any APU, and any and all such
appliances, avionics, parts, instruments, appurtenances, accessories,
furnishings and other equipment removed therefrom so long as Lender shall retain
a security interest therein in accordance with the applicable terms of this
Agreement after such removal.

 

Permitted Liens shall mean (a) the respective rights of others under Third Party
Agreements, if any, to the extent expressly provided and permitted by the terms
of Section 4.4 of this Agreement, (b) Liens for taxes either not yet due or
being contested by Customer in good faith with due diligence and by appropriate
proceedings, so long as such proceedings do not involve, in Lender’s sole
judgment, any material danger of the sale, foreclosure, transfer, forfeiture or
loss of the Collateral, or title thereto, the rights of Lender hereunder or
Lender’s interest therein, and for the payment of which taxes adequate reserves
shall have been established in accordance with GAAP or other appropriate
provisions satisfactory to Lender have been made, and (c) inchoate
materialmen’s, mechanic’s, workmen’s, repairmen’s, employee’s, or other like
Liens arising in the ordinary course of business of Customer for sums not yet
delinquent or being contested in good faith with due diligence and by
appropriate proceedings, so long as such proceedings do not involve, in Lender’s
sole judgment, any material danger of the sale, foreclosure, transfer,
forfeiture or loss of the Collateral, or title thereto, the rights of Lender
hereunder or Lender’s interest therein, and for the payment of which sums
adequate reserves shall have been established in accordance with GAAP or other
appropriate provisions satisfactory to Lender have been made.

 

Person shall mean any individual, partnership, corporation, limited liability
company, trust, association, joint venture, joint stock company, or
non-incorporated organization or government or any department or agency thereof,
or any other entity of any kind whatsoever.

 

Proceeds shall have the meaning assigned to it in the UCC, and in any event,
shall include, but not be limited to, all goods, accounts, chattel paper,
documents, instruments, general intangibles, investment property, deposit
accounts, letter of credit rights, investment property, deposit accounts and
supporting obligations (to the extent any of the foregoing terms are defined in
the UCC, any such foregoing terms shall have the meanings given to the same in
the UCC), and all of Customer’s rights in and to any of the foregoing, and any
and all rents, payments, charter hire and other amounts of any kind whatsoever
due or payable under or in connection with the Aircraft, including, without
limitation, (A) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to Customer from time to time with respect to the Aircraft, (B)
any and all payments (in any form whatsoever) made or due and payable to
Customer from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of the Aircraft by any governmental body,
authority, bureau or agency or any other Person (whether or not

 

17

--------------------------------------------------------------------------------


 

acting under color of governmental authority), and (C) any and all other rents
or profits or other amounts from time to time paid or payable under or in
connection with the Aircraft.

 

Records shall mean any and all logs, manuals, certificates and data and
inspection, modification, maintenance, engineering, technical, and overhaul
records (whether in written or electronic form) with respect to the Aircraft,
including, without limitation, all records (i) required to be maintained by the
FAA or any other governmental agency or authority having jurisdiction with
respect to the Aircraft or by any manufacturer or supplier of the Aircraft (or
any part thereof) with respect to the enforcement of warranties or otherwise,
all records (ii) evidencing Customer’s compliance with Applicable Standards.

 

Request for Advance shall mean, with respect to the Tranche 2 Loan, a Request
for Advance executed by Customer, in substantially the form and substance set
forth as Exhibit A hereto.

 

Third Party Agreements shall mean any and all leases, subleases, interchange
agreements, charter agreements, pooling agreements, timeshare agreements and any
other similar agreements or arrangements of any kind whatsoever relating to the
Aircraft or any part thereof.

 

Tranche 1 Note shall mean that certain Promissory Note dated as of the Initial
Closing Date, in the amount of the Tranche 1 Loan as set forth in Annex B
attached hereto.

 

Tranche 2 Note shall mean that certain Promissory Note dated as of the Final
Closing Date, having a term which shall be co-terminous with the then remaining
term of the Tranche 1 Note, and in the amount of the Tranche 1 Loan as set forth
in Annex b attached hereto.

 

UCC shall mean the applicable Uniform Commercial Code as then in effect in the
applicable jurisdiction.

 

18

--------------------------------------------------------------------------------


 

ANNEX B

 

LOAN AMOUNT AND CUSTOMER INFORMATION

 

Customer’s Chief Executive Offices

 

 

And Principal Place of Business:

 

2320 Marinship Way, Suite 300

 

 

Sausalito, California 94965

 

 

 

 

 

 

Customer’s form of Organization:

 

corporation

 

 

 

State of Organization:

 

Delaware

 

 

 

Additional State(s) in which

 

 

Customer is qualified:

 

California

 

 

 

 

 

 

State issued Organizational

 

 

Identification Number:

 

2870540

 

 

 

Federal Taxpayer ID Number:

 

68-0070656

 

 

 

 

 

 

Principal Amount of the Tranche 1 Loan:

 

$6,450,000.00

 

 

 

Principal Amount of the Tranche 2 Loan:

 

Lesser of (i) the actual costs of refurbishment and

 

 

upgrades, or (ii) $550,000.00

 

19

--------------------------------------------------------------------------------


 

ANNEX C

 

CERTIFICATE OF ACCEPTANCE

 

In accordance with the Loan and Aircraft Security Agreement (S/N 3004) dated as
of October     , 2004 (the “Agreement”), between the undersigned Customer and
Fleet Capital Corporation (“Lender”), Customer hereby represents and warrants to
Lender that on the date hereof:

 

(1)                                  The representations and warranties of
Customer set forth in the Agreement and all Loan Documents delivered in
connection therewith were true and correct in all respects when made and are
true and correct as of the date hereof, with the same force and effect as if the
same had been made on this date.

 

(2)                                  Customer has satisfied or complied with all
conditions precedent and requirements as set forth in the Agreement which are
required to be or to have been satisfied or complied with on or prior to the
date thereof.

 

(3)                                  No Default or Event of Default under the
Agreement has occurred and is continuing on the date hereof.

 

(4)                                  Customer has obtained, and there are in
full force and effect, such insurance policies with respect to the Aircraft, as
such term is defined in the Agreement, as are required to be obtained under the
terms of the Agreement.

 

(5)                                  Customer has furnished no equipment for the
Aircraft (other than any equipment of which Customer has expressly informed
Lender), and all of the avionics and equipment set forth on Schedule A hereto
are on board the Aircraft and are in proper working condition;

 

(6)                                  the Aircraft (i) has been delivered to
Customer, is in Customer’s possession and is, as of the Closing Date,
unconditionally, irrevocably and fully accepted by Customer, (ii) has been
inspected by Customer to its complete satisfaction and, without limiting the
foregoing, (A) has been found to be airworthy and otherwise in good working
order, repair and condition and fully equipped to operate as required under
Applicable Standards for its purpose, and (B) is in conformity with the
requirements of the related purchase agreements and the Applicable Standards;
(iii) is currently certified under existing Federal Aviation Administration
rules and regulations and is completely airworthy in all respects, and (iv) is
and will remain primarily hangered at the location set forth herein;

 

All capitalized terms used herein that are not otherwise defined herein shall
have the meaning given to such terms in this Agreement.

 

20

--------------------------------------------------------------------------------


 

AIRCRAFT DESCRIPTION

 

One (1) 1983 Canadair Ltd.Model CL-600  (Challenger 601-1A) aircraft that
consists of the following components:

 

(a)

Airframe bearing FAA Registration Mark N45PH and manufacturer’s serial number
3004.

 

 

(b)

Two (2) General Electric Model CF-34-3A aircraft engines bearing manufacturer’s
serial numbers 350110     and 350115 (each of which has 750 or more rated
takeoff horsepower or the equivalent of such horsepower).

 

 

(c)

One (1) Garrett model GTCP36-100E auxiliary power unit bearing manufacturer’s
serial number P243.

 

 

(d)

Standard avionics and equipment, all other accessories, additions, modifications
and attachments to, and all replacements and substitutions for, any of the
foregoing, all as more particularly described on Schedule A attached hereto and
made a part hereof.

 

PRIMARY HANGER LOCATION:

4002 Cirrus Drive

 

Medford, OR 79504

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Customer has caused this Certificate of Acceptance to be
executed by its duly authorized officer as of October     , 2004.

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

22

--------------------------------------------------------------------------------


 

SCHEDULE A

TO


CERTIFICATE OF ACCEPTANCE


 

Avionics:

 

Dual Honeywell 650 F/DIR

 

Dual Honeywell YG1779 LASEREF IRS’

Sperry EDZ-801 EFIS

 

Voice Checklist – Heads Up Checklist

Universal MFD-640 Multifunction Display

 

Baker Master Audio Control System

Honeywell Primus 880 Digital Weather Radio

 

Dual King KHF950 HF’s

Safeflight Scat System

 

Dual Sperry AZ-800 Digital Air Data

Safeflight Windshear Warning System

 

603.4 w/Performance Database A12501

Dual Collins VHF-20C COMM (8.33 Spacing)

 

F-800 Flight Data Recorder

Single Collins VHF-22B COMM

 

Fairchild A-100 Cockpit Voice Recorder

Dual Collins VIR-30 NAV (FM Immunity)

 

Magnastar C-2000 Digital Airborn Telephone

Computer w/VN-800 VNAV

 

Unilink

Dual GPS-1000 Sensors

 

Allied Signal CAS-81 TCAS II REV.7

Dual Universal UNS-1B+ FMS; Software Ver.

 

Allied Signal MK VI GPWS

 

Interior:

 

Beige Leather, Fireblocked, 10 PAX interior, Including forward 4-place club, AFT
2 place club opposite a 4-place divan.  Airshow 200 with 10” LCD display. 
Brother 6500 FAX/Laser printer.  Galley includes a microwave oven, Hi-temp
Nordskorg oven, Mapco coffee pot.  Forward cloak closet, AFT storage closet and
AFT baggage.

 

Exterior:

 

Matterhorn white with red and black stripes.

 

TOGETHER WITH ALL OTHER AVIONICS, EQUIPMENT, LOOSE EQUIPMENT INSTALLED AND/OR
ONBOARD, ALL ADDITIONS, SUBSTITUTIONS, ACCESSIONS, REPLACEMENTS, PARTS, NOW OR
HEREAFTER ACQUIRED, AND ALL RECORDS, MANUALS, LOGBOOKS, MAINTENANCE RECORDS,
WHETHER IN WRITTEN OR COMPUTER DATA FORM, NOW OR HEREAFTER CREATED, AND ALL
PROCEEDS OF THE FOREGOING, INCLUDING INSURANCE PROCEEDS

 

23

--------------------------------------------------------------------------------


 

CLOSING TERMS ADDENDUM (“Closing Terms Addendum”) to Loan and Aircraft Security
Agreement (S/N 3004) dated as of October     , 2004 (the “Agreement”), by and
between FLEET CAPITAL CORPORATION, as lender (“Lender”), and WILLIS LEASE
FINANCE CORPORATION, as Customer (“Customer”).

 

All capitalized terms not defined in this Closing Terms Addendum are defined in
the Agreement.  Execution of the Agreement by Customer and Lender shall be
deemed to constitute execution and acceptance of the terms and conditions of
this Closing Terms Addendum, and it shall supplement and be a part of the
Agreement.

 

Conditions Precedent to the Tranche 1 Loan:

 

1.                                       On or prior to the Initial Closing Date
and at least one full Business Day prior to closing, Lender shall have received
all of the following, in form and substance satisfactory to Lender:

 

(a)                                  the Agreement, the Acceptance Certificate
executed and dated as of the Initial Closing Date, the Tranche 1 Note and Pay
Proceeds Letter #1 for the Tranche 1 Loan duly executed by Customer;

 

(b)                                 [INTENTIONALLY OMITTED]

 

(c)                                  if required by Lender, an opinion of
counsel for Customer addressed to Lender as to such matters incident to the Loan
as Lender may reasonably require;

 

(d)                                 Certificate(s) of good standing for Customer
from its state(s) of organization and the state(s) where the primary hangar
location of the Aircraft and Customer’s chief executive offices and principal
place of business are located;

 

(e)                                  a certificate for Customer executed by
Customer’s secretary or other authorized representative certifying: (i) that the
execution, delivery and performance of the Agreement and the other Loan
Documents and the entry by Customer into the transactions contemplated hereby
and thereby have been duly authorized, (ii) the name(s) of the Person(s)
authorized to execute and deliver such documents on behalf of Customer together
with specimen signature(s) of such Person(s); and (iii) Customer’s charter and
by-laws, operating agreement and other organizational documents, as applicable;

 

(f)                                    evidence as to the insurance coverage
required under the Agreement, including, but not limited to, a certificate of
insurance, copies of endorsements (including a Lender endorsement), and, if
requested by Lender, copies of applicable policies and written confirmation from
the insurance underwriter or broker that the insurance coverage provided is in
compliance with the requirements of Section 4.6 of the Agreement;

 

(g)                                 a complete copy of the pre-buy inspection
report on the Aircraft and an appraisal satisfactory to Lender with respect to
the Aircraft prepared by an appraiser acceptable to Lender;

 

(h)                                 copies of: (i) any purchase agreements
entered into by Customer in connection with the acquisition of the Aircraft,
(ii) the warranty bill of sale conveying title to the Aircraft from seller or
vendor to Customer; (iii) if required by Lender, invoices for the purchase of
the Aircraft, and (iv) such other documents relating to the purchase or
conveyance of title as Lender may request;

 

(i)                                     copies of the executed FAA Aircraft
Registration Application (AC Form 8050-1), FAA Bill of Sale (AC Form 8050-2),
and FAA Standard Airworthiness Certificate (AC Form 8100-2) for the Aircraft;
and

 

24

--------------------------------------------------------------------------------


 

such other documents, certificates and opinions, and evidence of such other
matters, as Lender, Lender’s counsel or FAA Counsel, may reasonably request in
order to effect the terms of this Agreement and/or to protect Lender’s security
interest in the Collateral.

 

2.                                       If the Aircraft is not then owned by
Customer, Lender shall have received evidence on the Initial Closing Date that
the Aircraft shall have been duly delivered to and accepted by Customer and that
the entire purchase price of the Aircraft has been fully paid.

 

3.                                       On or prior to the Initial Closing
Date, Lender shall have received evidence that FAA Counsel has received in
escrow: (i) if the Aircraft is not then owned by Customer, the executed FAA
Aircraft Bill of Sale (AC Form 8050-2) in the name of Customer and the executed
FAA Aircraft Registration Application (AC Form 8050-1) in the name of Customer
(except for the pink copy, which shall be available to be placed on the Aircraft
upon acceptance thereof); (ii) executed releases in form and substance
satisfactory to FAA Counsel of any Liens on the Aircraft; (iii) such other
documents as are necessary, in the opinion of Lender’s counsel and/or FAA
Counsel to vest good title to the Aircraft in the name of Customer and to
perfect Lender’s first priority security interest in the Aircraft; and (iv) the
executed original of the Agreement, all the foregoing being in proper form for
filing with the FAA.

 

4.                                       On the Initial Closing Date, Lender
shall have received assurances from FAA Counsel satisfactory to Lender, in form
and substance satisfactory to Lender, that (i) the Aircraft (including the
Airframe and Engines) is free and clear of all other Liens of record with the
FAA, (ii) title to the Airframe is vested in Customer or that, upon filing of
the FAA Aircraft Bill of Sale (AC Form 8050-2) in the name of Customer, title to
the Airframe will be vested in Customer, (iii)  Lender, upon filing of the
Agreement with the FAA, will have a valid and perfected security interest in the
Aircraft (including the Airframe and the Engines), and (iv) the filing of the
Agreement with the FAA has been effected.

 

Conditions Precedent to the Tranche 2 Loan:

 

On or prior to the Final Closing Date and at least one full business Day prior
to the closing, Lender shall have received all of the following, in form and
substance satisfactory to Lender:

 

(a)                                  Request for Advance, the Tranche 2 Note,
and Pay Proceeds Letter #2 executed by customer

 

(b)                                 copies of all vendor work orders and
invoices for the refurbishment and upgrades and, if customer has previously paid
such invoices, evidence of such payment

 

(c)                                  revised evidence of insurance coverage,
confirming that the amount of hull coverage has been increased by an amount not
less than the amount of the Tranche 2 Note

 

such other documents, certificates and opinions, and evidence of such other
matters, as Lender or Lender’s counsel, may reasonably request in order to
effect the terms of this Agreement and/or to protect Lender’s security interest
in the Collateral

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REQUEST FOR ADVANCE

 

TO:                            Fleet Capital Corporation

One Financial Plaza, 5th Floor

Providence, Rhode Island 02903

 

Reference is hereby made to the Loan and Aircraft Security Agreement (S/N 3004)
dated as of October     , 2004 (as amended, restated or supplemented from time
to time, the “Agreement”), between Willis Lease Finance Corporation
(“Customer”), and Fleet Capital Corporation (“Lender”).  Capitalized terms not
otherwise defined herein are used herein as defined in the Agreement.

 

1.                                       Customer hereby requests that Lender
fund the Tranche 2 Loan in the amount of $              
on                     , 200   , which is a Business Day that is at least three
(3) Business Days after the date this Request for Advance is delivered to Lender
(the “Requested Advance Date”).

 

2.                                       In connection with such funding,
Customer hereby represents and warrants to Lender as follows:

 

(a)                                  all of the work described on the Work
Order(s) (copies of which have been provided to Lender) with respect to the
refurbishment and/or upgrades to the Aircraft has been completed to Customer’s
satisfaction, and has been irrevocably accepted by Customer;

 

(b)                                 [Customer has paid all amounts due under
vendor invoices for the work performed and has provided evidence to Lender of
such payment;]

 

(c)                                  no material adverse change in the financial
condition of Customer has occurred since the date of the last financial
statements of Customer delivered to Lender; and

 

(d)                                 all of the applicable conditions precedent
to this funding under Section 2 of the Agreement have been satisfied.

 

Please wire transfer the proceeds of the funding requested hereby in accordance
with the Pay Proceeds Letter #2.

 

The Customer has caused this Request for Advance to be executed and delivered by
its duly authorized representative this                             day
of                                      ,

 

 

 

Willis Finance Lease Corporation

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

26

--------------------------------------------------------------------------------